DETAILED ACTION
The following Office action is in response to communication filed on July 10, 2020.  Claims 1-20 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Rapaport et al., (US 2012/0290950), Hoffberg et al., (US 6,850,252), and Seshadri et al., (US 2004/0002958).
Rapaport discloses a Social-Topical Adaptive Networking (STAN) system that can inform users of cross-correlations between currently focused-upon topic or other nodes in a corresponding topic or other data-objects organizing space maintained by the system and various social entities monitored by the system. More specifically, one of the cross-correlations may be as between the top N now-hottest topics being focused-upon by a first social entity and the amounts of focus `heat` that other social entities (e.g., friends and family) are casting on the same topics (or other subregions of other cognitive attention receiving spaces) in a relevant time period.
Hoffberg discloses a set top box for interacting with broadband media streams, with an adaptive user interface, content-based media processing and/or media metadata processing, and telecommunications integration. An adaptive user interface models the user, by observation, feedback, and/or explicit input, and presents a user interface and/or executes functions based on the user model. A content-based media processing system analyzes media content, for example audio and video, to understand the content, for example to generate content-descriptive metadata. A media metadata processing system operates on locally or remotely generated metadata to process the media in accordance with the metadata, which may be, for example, an electronic program guide, MPEG 7 data, and/or automatically generated format. A set top box preferably includes digital trick play effects, and incorporated digital rights management features.
Seshadri relates to a notification system architecture for hosting subscription applications. The architecture models applications as set oriented data concept to achieve matching efficiency and employs a transactional database as a queue to provide reliable services. Additionally, the architecture consists of distinct components such as an event provider, notification engine, and distributor that are able to be coupled/decoupled and replicated as necessary to enable system scalability.

	However, the combination of Rapaport, Hoffberg, and Seshadri fails to teach or suggest the limitations of independent claims which recite generating user-specific contextual association rules, the method comprising: analyzing signal information associated with a computing device to determine an event of a first type has occurred, the computing device being associated with a user; building a data vector for the event by assigning a value to a plurality of components of the data vector using information derived from the signal information; generating an association rule for the event of the first type using the data vector as an input to a machine learning algorithm that generates the association rule as an output, the association rule assigning a probability that the user is interested in a specific class of contextual suggestion given a specific user context; storing the association rule; receiving additional signal information from a device associated with the user; determining a present context of the user from the additional signal information; determining that the present context is the specific user context; and Page 30 of 35 4820-8382-3554 v1Nonprovisional Patent Application357294-US-DIV/28841.344480 triggering a contextual suggestion from the specific class of contextual suggestion.

As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims above, and incorporated herein.


§101 discussion:
The claimed invention relates to data science and networking technology using data vectors and machine learning in communication with devices and network.  The combination of additional elements claimed are analyzing signals associated with devices, building data vectors in vector space, generating association rules using data vectors (database-data science technology), using the machine learning to derive association rules identifying position of the vectors in vector space, and after analyzing interactions determining probabilities from interactions (context) to effectuate results (triggering event to provide suggestions).  The claim as a whole integrates any abstract idea into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Additionally, under step 2B, the additional steps of analyzing signals associated with devices, building data vectors in vector space, generating association rules using data vectors (database-data science technology), using the machine learning to derive association rules identifying position of the vectors in vector space, and after analyzing interactions determining probabilities from interactions (context) to effectuate results (triggering event to provide suggestions) also add meaningful limitations to the abstract idea of generating suggestions and therefore add significantly more to the abstract idea than mere computer implementation. The claim, when taken as a whole, combines the above stated steps of analyzing signals associated with devices, building data vectors in vector space, generating association rules using data vectors (database-data science technology), using the machine learning to derive association rules identifying position of the vectors in vector space, and after analyzing interactions determining probabilities from interactions (context) for triggering the computing system to generated suggestion from a specific class to provide the suggestion to the user devices. By this, the claim goes beyond the mere concept of simply retrieving and combining data using a computer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683